           Case 1:20-cv-05552-JMF Document 14 Filed 08/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SUPER PERFECT INVESTMENTS LTD,                                         :
                                                                       :
                                     Petitioner,                       :      20-CV-5552 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
                                                                       :
AGROINVESTBANK OPEN JOINT STOCK                                        :
COMPANY,                                                               :
                                                                       :
                                      Respondent.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 17, 2020, Petitioner filed a Petition to Recognize and Enforce an Arbitration

Award. ECF No. 1. On July 20, 2020, the Court set a briefing schedule for Petitioner’s

submission of any additional materials in support of the Petition, Respondent’s opposition, and

Petitioner’s reply. ECF No. 7. Petitioner served Respondent with the Petition, supporting

materials, and the briefing schedule. ECF Nos. 12-13. Pursuant to the briefing schedule,

Respondent’s opposition was due no later than August 17, 2020. ECF No. 7. To date,

Respondent has neither responded to the Petition nor otherwise sought relief from the Award.

        The Court must treat the Petition, even though unopposed, “as akin to a motion for

summary judgment based on the movant’s submissions.” Trs. for Mason Tenders Dist. Council

Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v. Capstone Constr.

Corp., 11-CV-1715 (JMF), 2013 WL 1703578, at *2 (S.D.N.Y. Apr. 19, 2013) (discussing in

depth the legal standards for resolving unopposed petitions to confirm arbitration awards). After

reviewing the Petition and the supporting materials, the Court finds that there is no genuine issue
          Case 1:20-cv-05552-JMF Document 14 Filed 08/25/20 Page 2 of 3




of material fact precluding summary judgment as to all portions of the Award, substantially for

the reasons set forth in Petitioner’s memorandum of law. See ECF No. 6.

       Accordingly, it is hereby ORDERED that the Petitioner’s unopposed Petition is hereby

GRANTED, and the Award is hereby confirmed, recognized, and will be enforced under Section

9 of the Federal Arbitration Act and Article IV of the Convention on Recognition and

Enforcement of Foreign Arbitral Awards. It is further ORDERED that, pursuant to the Award,

Respondent shall pay Petitioner:

       (1) $11,000,000.00 representing damages (the “Damages”) pursuant to the Award;

       (2) $12,867,288.12 representing interest on the Damages pursuant to Award, comprising:

               (a) $11,880,000, representing interest on the Damages at 18% per annum between

               February 25, 2014 and February 25, 2020; and

               (b) $987,288.12 representing interest on the Damages at 18% per annum between

               February 25, 2020 and August 24, 2020;

       (3) $193,394.00 representing costs for the arbitral proceedings in Switzerland; and

       (4) $546,274.57 representing legal costs and other expenses incurred in relation to the

       arbitral proceedings in Switzerland.

       The Court declines at this time to award Petitioner fees and costs for this proceeding, as

Petitioner fails to identify the basis for such an award and fails to submit any documentation in

support of such an award. If Petitioner wishes to pursue the matter, it may renew the request for

fees and costs — citing appropriate authority for such an award, submitting contemporaneous

billing records in support of such an award, and justifying counsel’s hourly rates — no later than

September 1, 2020.




                                                 2
         Case 1:20-cv-05552-JMF Document 14 Filed 08/25/20 Page 3 of 3




       Finally, it is further ORDERED that this Court shall retain jurisdiction over this action

for any further proceedings as necessary to enforce the Award.

       The Clerk of Court is directed to close this case.

       SO ORDERED.

Dated: August 25, 2020                               __________________ _ ____________
                                                   __________________________________
       New York, New York                                              FURMAN
                                                            JESSE M. FURMAN
                                                          United States District Judge




                                                 3
